 1                                  UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3    CARLOS G. GARCIA,                                      Case No. 2:20-cv-00351-APG-EJY
 4                    Plaintiff                                                 ORDER
 5           v.
 6    WILLIAM GITTRE, et al.,
 7                    Defendants.
 8

 9   I.     DISCUSSION

10          Plaintiff is an inmate in the custody of the Nevada Department of Corrections (“NDOC”)

11   who submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and filed an application to

12   proceed in forma pauperis. (ECF Nos. 1-1, 1). Plaintiff’s application to proceed in forma pauperis

13   is incomplete.

14          Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

15   application to proceed in forma pauperis and attach both an inmate account statement for the past

16   six months and a properly executed financial certificate on this Court’s approved form. Plaintiff has

17   not submitted a properly executed financial certificate or an inmate account statement for the past

18   six months. (See ECF No. 1). As such, the in forma pauperis application is denied without prejudice.

19          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until

20   the matter of the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to

21   cure the deficiencies of his application to proceed in forma pauperis, or in the alternative, pay the

22   full filing fee for this action. If Plaintiff chooses to file a new application to proceed in forma

23   pauperis, he must file a fully complete application to proceed in forma pauperis, including an inmate

24   account statement for the past six months and a properly executed financial certificate.

25   II.    CONCLUSION

26          For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s application to proceed

27   in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.

28
1            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
2    approved form application to proceed in forma pauperis by a prisoner, as well as the document
3    entitled information and instructions for filing an in forma pauperis application.
4            IT IS FURTHER ORDERED that within sixty (60) days from the date of this Order, Plaintiff
5    will either: (1) file a fully complete application to proceed in forma pauperis, on the correct form
6    with complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400
7    fee for filing a civil action (which includes the $350 filing fee and the $50 administrative fee).
8
             IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this Order,
9
     dismissal of this action may result.
10
             IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint (ECF No.
11
     1-1) but will not file it at this time.
12
             DATED: February 21, 2020
13
14
                                                   ELAYNA J. YOUCHAH
15                                                 UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
